Citation Nr: 1028910	
Decision Date: 08/02/10    Archive Date: 08/16/10

DOCKET NO.  06-02 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a total disability evaluation based on individual 
unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel






INTRODUCTION

The Veteran had active service from May 1952 to June 1975.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Department of 
Veterans Affairs Regional Office (RO) in Jackson, Mississippi.  
This claim was previously remanded by the Board in May 2009 for 
additional evidentiary development.  


FINDING OF FACT

The preponderance of the evidence demonstrates that the Veteran 
is not totally unemployable due to his service-connected 
disabilities.  


CONCLUSION OF LAW

The criteria for a total disability evaluation based on 
individual unemployability due to service-connected disabilities 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the Veteran of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the Veteran is expected to provide in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Previously, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that the failure to provide pre-
adjudicative notice of any of the necessary duty to notify 
elements was presumed to create prejudicial error.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  VA was required to show that 
that the error did not affect the essential fairness of the 
adjudication, and that to make such a showing the VA had to 
demonstrate that the defect was cured by actual knowledge on the 
claimant's part or that a benefit could not have been awarded as 
a matter of law.  Id.  However, the United States Supreme Court 
(Supreme Court) recently held this framework to be inconsistent 
with the statutory requirement that the CAVC take "due account 
of the rule of prejudicial error" under 38 U.S.C.A. 
§ 7261(b)(2).  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In 
reversing the Federal Circuit's decision, the Supreme Court held 
that the burden is on the claimant to show that prejudice 
resulted from the error, rather than on VA to rebut a presumed 
prejudice.  Id.

A letter sent to the Veteran in May 2005 addressed all notice 
elements listed under 3.159(b)(1) and was sent prior to the 
initial RO decision in this matter.  The letter informed him of 
what evidence was required to substantiate a claim for Individual 
Unemployability and of his and VA's respective duties for 
obtaining evidence.  Under these circumstances, the Board finds 
that the notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the Veteran 
prior to the transfer and certification of his case to the Board 
that complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service medical records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  VA obtained the Veteran's service medical records.  
Also, the Veteran received a VA medical examination in August 
2009, and VA has obtained these records as well as the records of 
the Veteran's outpatient treatment with VA.  Significantly, 
neither the Veteran nor his representative has identified any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not yet been obtained.  

Additionally, the Board finds there has been substantial 
compliance with its May 2009 remand directives.  The Board notes 
that the Court has recently noted that "only substantial 
compliance with the terms of the Board's engagement letter would 
be required, not strict compliance."  See D'Aries v. Peake, 22 
Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (holding that there was no Stegall (Stegall v. 
West, 11 Vet. App. 268) violation when the examiner made the 
ultimate determination required by the Board's remand.)  The 
record indicates that attempts were made to obtain the Veteran's 
Social Security Administration (SSA) records.  However, SSA 
informed VA in July 2009 that the Veteran's medical records had 
been destroyed and further efforts to obtain this Veteran's 
records would be futile.  The Veteran was also scheduled for a VA 
examination in August 2009, which the Veteran attended.  The AMC 
later issued a Supplemental Statement of the Case (SSOC).  Based 
on the foregoing, the Board finds that the AMC substantially 
complied with the mandates of its remand.  See Stegall, supra, 
(finding that a remand by the Board confers on the appellant the 
right to compliance with its remand orders).  

Hence, no further notice or assistance to the Veteran is required 
to fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  



Relevant Laws and Regulations

VA regulations indicate that when a veteran's schedular rating is 
less than total (for a single or combination of disabilities), a 
total rating may nonetheless be assigned when: 1) if there is 
only one disability, this disability shall be ratable at 60 
percent or more; and 2) if there are two or more disabilities, at 
least one disability shall be ratable at 40 percent or more, and 
there must be sufficient additional disability to bring the 
combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).  

To meet the requirement of "one 60 percent disability" or "one 
40 percent disability," the following will be considered as one 
disability: (1) disability of one or both lower extremities, 
including the bilateral factor, if applicable; (2) disabilities 
resulting from one common etiology; (3) disabilities affecting a 
single body system; (4) multiple injuries incurred in action; and 
(5) multiple disabilities incurred as a prisoner of war.  Id.  

In addition to the foregoing, there must be evidence that the 
disabled person is unable to secure or follow a substantially 
gainful occupation.  Id.  Marginal employment is not considered 
substantially gainful employment.  Id.  A total disability rating 
may also be assigned pursuant to the procedures set forth in 
38 C.F.R. § 4.16(b) for veterans who are unable to secure and 
follow a substantially gainful occupation by reason of service-
connected disabilities, but who fail to meet the percentage 
standards set forth in section 4.16(a).  

Entitlement to the benefit on an extraschedular basis may be 
considered by the Director of the Compensation and Pension 
Service, when a Veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-connected 
disabilities, even though percentage requirements are not met, 
with consideration given to the Veteran's background including 
his employment and educational history.  38 C.F.R. §§ 3.321(b), 
4.16(b).  In determining whether the Veteran is entitled to a 
TDIU rating, neither nonservice-connected disabilities nor 
advancing age may be considered.  38 C.F.R. § 4.19.  


Facts and Analysis

The Veteran contends that he is entitled to service connection 
for TDIU benefits.  However, as outlined below, the preponderance 
of the evidence of record demonstrates that the Veteran is not 
unemployable as a result of his service-connected disabilities.  
As such, TDIU benefits are not warranted.  

Presently, the Veteran is service-connected for a fracture of the 
left tibia and fibula (rated as 40 percent disabling), a scar of 
the left index finger (rated as 10 percent disabling), the 
residuals of a fracture to the third finger of the right hand 
(rated as 0 percent disabling), a scar of the right leg (rated as 
0 percent disabling), and a scar of the left ilium (rated as 0 
percent disabling).  The Veteran's combined disability rating is 
50 percent.  Therefore, the Veteran does not meet the threshold 
requirements for an award of TDIU under 38 C.F.R. § 4.16(a) since 
he does not have a combined disability evaluation of 70 percent 
or more.  

Nonetheless, as previously noted, the Veteran may still be 
entitled to TDIU benefits on an extraschedular basis even though 
he does not meet the minimum threshold requirements.  See 38 
C.F.R. § 4.16(b).  

The preponderance of the evidence of record demonstrates that the 
Veteran is not unable to secure and follow a substantially 
gainful occupation solely by reason of his service-connected 
disabilities.  The Veteran was afforded VA examinations of the 
left leg in June 2003 and July 2003.  According to the June 2003 
orthopedic examination, the Veteran reported having left leg pain 
that varied in severity.  The Veteran reported that he had not 
worked since his retirement from the Navy due to his leg 
condition.  The examiner noted that X-rays of the left lower leg 
and ankle revealed old multiple fractures of the tibia with no 
evidence of osteomyelitis, acute fracture or dislocation.  There 
was also evidence of partial bone loss of the middle third 
portion of the fibula. X-rays of the ankle revealed no evidence 
of arthritis, acute fracture or dislocation of the left ankle.  
Examination revealed the left knee to have extension to 0 degrees 
and flexion to 115 degrees with no pain on motion.  Normal range 
of motion of the knee is to zero degrees extension and to 140 
degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  However, 
there was slight patellofemoral grinding on range of motion 
testing.  Limb length measurements revealed 2.25 inches of 
shortening of the left leg.  

During the July 2003 neurological examination of the left leg, it 
was noted that the Veteran had residual shortening of the left 
leg.  Examination revealed diffuse swelling and lympheda of the 
left lower extremity with multiple well-healed scars below the 
knee.  The examiner concluded that the Veteran had marked paresis 
of the muscles supplied by the left peroneal nerve with almost no 
ability to dorsiflex the feet and toes.  The Veteran reported 
that he frequently fell, but the examiner noted that the Veteran 
would probably fall considerably less if he had a drop foot 
brace.  No opinion regarding employability was offered during 
either one of the Veteran's left leg examinations.  

The Veteran was afforded a VA examination in August 2009 for the 
purpose of determining employability.  During the examination, 
the Veteran reported that he was able to perform his activities 
of daily living and that he was able to drive.  It was noted that 
he had been using a cane for the past 6 months.  The Veteran also 
reported wearing special shoes to lift his left leg because it 
was shorter than the right one.  The Veteran reported that his 
functional limitations from the left ankles were difficulties 
walking for long distances, an inability to run, pain and an 
inability to stand for long periods of time.  The Veteran noted 
that he spent his days watching television or going to the casino 
and doing various household chores such as mopping, cleaning the 
bathroom and some laundry.  The Veteran also reported an 
inability to type or shoot a gun as a result of his left index 
finger scar, as well as difficulties sitting due to pain from his 
left leg scar.  The examiner concluded that the Veteran ambulated 
slowly because of his right knee pain.  The examiner also 
concluded that the Veteran had moderate difficulties with gait, 
standing and walking, and that it was at least as likely as not 
that the Veteran was unable to sustain and maintain gainful 
employment without regard to his age or impact of other non-
service connected disabilities.  

An addendum to the above examination was provided by the same VA 
examiner in October 2009 upon review of the Veteran's claims 
file.  The examiner noted that upon reviewing the Veteran's 
claims file, it was evident that the Veteran suffered from 
degenerative arthritis in multiple joints.  The examiner 
concluded that it was less likely than not that the Veteran's 
degenerative joint disease of the hips and knees were due to or 
aggravated by the Veteran's service-connected compound fracture 
of the left tibia and fibula.  The examiner opined that the 
Veteran's degenerative arthritis was at least as likely as not a 
process of aging and less likely than not due to his service-
connected disabilities.  

In response to the above opinions, the RO sent the Veteran's 
claim to the Director of Compensation and Pension Services for 
consideration of an extra-schedular evaluation for total 
disability in January 2010.  The Director noted that the Veteran 
had a fracture of the left tibia and fibula in 1972 during 
service.  Following service, the Veteran went to trade school but 
never worked.  It was also noted that the record was devoid of 
any medical evidence from 1976 to 2003, when the Veteran was 
found to suffer from nonservice-connected multiple joint 
arthritis, diabetes, hypertension and gout.  The Director 
concluded that there was absolutely no evidence to suggest that 
the Veteran's service-connected left tibia and fibula fracture 
interfered with his ability to be gainfully employed.  Rather, it 
was concluded that the Veteran's nonservice-connected 
disabilities, such as arthritis and diabetes, were the main 
reason the Veteran was unable to work.  

The preponderance of the evidence of record demonstrates that the 
Veteran is not entitled to TDIU benefits.  The Veteran does not 
meet the minimum threshold requirements under 38 C.F.R. § 
4.16(a).  Likewise, the preponderance of the evidence 
demonstrates that the Veteran is not entitled to extraschedular 
consideration under 38 C.F.R. §4.16(b).  The Board recognizes 
that the August 2009 VA examiner opined that the Veteran was 
unemployable due to his service-connected left leg disability.  
However, upon review of the Veteran's claims file, that same 
examiner prepared an addendum to the previous opinion in October 
2009, noting that it was clear from the evidence of record that 
the Veteran actually suffered from degenerative arthritis in 
multiple joints, rather than just in his left leg.  The examiner 
also concluded that it was less likely than not that the 
Veteran's arthritis was secondary to his service-connected 
disabilities, but rather, that it was at least as likely as not 
due to the aging process.  Furthermore, the Veteran's claim was 
referred to the Director of Compensation and Pension Services for 
extraschedular consideration.  It was concluded that the Veteran 
was unemployable as a result of arthritis and other nonservice-
connected disabilities.  It was also determined that the 
Veteran's service-connected disabilities did not preclude 
employment and that there was no evidence to suggest that the 
Veteran was entitled to TDIU benefits on an extraschedular basis.  
The opinion is reasoned and cites to the record for support.  The 
Board finds that the preponderance of the evidence of record 
demonstrates that the Veteran is not entitled to TDIU benefits.  

As a final matter, the Board has considered the lay testimony 
provided by the Veteran in support of his claim.  The Veteran 
indicated in his January 2006 appeal to the Board that he felt 
due to his age, service-connected disabilities, and his inability 
to stand or walk for any time or distance, he was entitled to 
TDIU benefits.  The Veteran also noted in his original claim for 
TDIU benefits in April 2005 \that he was 70 years old and that he 
suffered from arthritis and high blood pressure.  However, the 
October 2009 VA examiner's opinion notes that the Veteran 
suffered from arthritis in numerous joints likely as a result of 
the aging process.  In determining whether the Veteran is 
entitled to a TDIU rating, neither nonservice-connected 
disabilities or advancing age may be considered.  38 C.F.R. § 
4.19.  Therefore, the Veteran's testimony regarding his age and 
nonservice-connected arthritis does not demonstrate entitlement 
to TDIU benefits.  

Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable.  The Veteran's claim of entitlement to TDIU 
benefits must be denied.


ORDER

Entitlement to TDIU benefits is denied.  


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


